Exhibit 10.1

 

JONES LANG LASALLE INCORPORATED

200 EAST RANDOLPH DRIVE

CHICAGO, ILLINOIS 60601

 

November 27, 2012

 

Ms. Lauralee E. Martin

200 East Randolph Drive

Chicago, Illinois 60601

 

Dear Lauralee:

 

You and we have agreed that you will become the Chief Executive Officer of our
Americas business effective January 1, 2013. In that capacity, you will remain
an International Director and a member of our Global Executive Committee.

 

You will remain responsible for your current Global Chief Financial Officer role
until such time as a successor for that position has been appointed. You will
resign from your current Global Chief Operating Officer role effective December
31, 2012. Consistent with your new role, you will not stand for re-election to
our Board of Directors at the May, 2013 Annual Meeting.

 

By this letter agreement (this Letter), you and Jones Lang LaSalle Incorporated
(both for itself and on behalf of Jones Lang LaSalle Americas, Inc.) agree to
confirm certain particular matters with respect to your compensation.

 

Except as specifically set forth in this Letter, the determination of your
compensation will continue to be made according to the various compensation
plans that are applicable to your new position and subject to the discretion of
the Compensation Committee of our Board of Directors. This Letter does not
affect the amounts or terms of any of your outstanding unvested restricted stock
units, cash awards or interests under any of:

 

·the Jones Lang LaSalle Incorporated Stock Award and Incentive Plan as amended
and restated as of April 15, 2012, including the Stock Ownership Program (SOP)
thereunder (the “SAIP”);

·the GEC 2010-2014 Long-Term Incentive Compensation Program (the “GEC LTIP”);
and

·the Co-Investment Long-Term Incentive Plan for International Directors (the “ID
LTIP”).

 

For avoidance of doubt, you will remain a GEC Participant for purposes of the
Severance Pay Plan of Jones Lang LaSalle Incorporated as amended and restated
effective July 1, 2010 (the “Severance Plan”).

1

 

 

We greatly look forward to continuing our highly successful relationship with
you as outlined in this Agreement and are confident that in your new role you
will add significant value to our organization as you have previously done.

 

Confirmation of Compensation Matters

 

With respect to the above changes in your employment responsibilities, we agree
as follows:

 

·Your base salary for your new position will not be less than it has been for
your Global Chief Operating and Financial Officer role (subject only to future
ratable reduction in the discretion of the Compensation Committee in the event
that the base salaries for the Global CEO and the Regional CEOs are generally
reduced in the event of financial downturn). You will have the opportunity for
base compensation increases consistent with increases given to the Global CEO or
the other Regional CEOs.

 

·Your sharing rate in the net income pool for annual incentive bonuses under the
SAIP will remain at least at the present 17% relative level. You will have the
opportunity for an increased sharing percentage based on your performance in
your new role.

 

·Your sharing rate in the GEC LTIP award opportunity will remain at least at the
present 20% relative level.

 

·If you are involuntarily terminated (except for cause) from your new role at
any time on or prior to December 31, 2014 (the first two years), then you will
be paid as though you had remained in the position through that date, and will
also qualify for benefits under the Severance Plan (as now in effect) as though
you had been involuntarily terminated on January 1, 2015. For purposes of
determining the “negative discretion” percentage applied to the maximum
potential annual incentive pool, your percentage will be no less than the
average of the percentages paid to the other two Real Estate Services Regional
CEOs.

2

 

 

·If you are involuntarily terminated (except for cause) from your new role at
any time between January 1, 2015 and December 31, 2015 (the third year), then
you will qualify for benefits under Severance Plan (as now in effect) based on
date of termination. For purposes of determining your “annual target bonus”
under the Severance Plan, the percentage of the maximum potential reward applied
to your bonuses will be no less than the average of the percentages used for the
other two Real Estate Services Regional CEOs.

 

·If you voluntarily accept a different position within the firm at any time,
compensation will be no less than as agreed above with respect to your new role.

 

·If you voluntarily terminate your employment on or after January 1, 2016, or
you are involuntarily terminated for any reason on or after that date, you agree
that this will be deemed a retirement for purposes of the Severance Plan and
that no benefits will accrue under such Plan.

 

[Signature page follows]

3

 

We trust these arrangements meet with your approval. Please indicate your
concurrence with the terms of this Letter by countersigning a copy and returning
it to us, at which point it will become effective as of the date first written
above.

 

    Sincerely,           JONES LANG LASALLE INCORPORATED             By /s/
Colin Dyer     Its Chief Executive Officer and President

 

Agreed and Accepted by:       /s/ Lauralee E. Martin   Lauralee E. Martin  

 

 

 

 

 

 

 

 

4